—Judgment, Supreme Court, New York County (Antonio Brandveen, J.), rendered March 27, 1996, convicting defendant, after a jury trial, of two counts of criminal sale of a controlled substance in the third degree and one count of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5V2 to 11 years, unanimously affirmed.
We reject defendant’s various challenges to the People’s use of expert testimony. The court properly deemed the arresting officer an expert in street level narcotics operations. The officer, a six-year veteran assigned to the Street Narcotics Enforcement Unit for almost two years prior to testifying, who had received special training and had been involved in over 500 narcotics arrests by the time of trial, was qualified to explain to the jury the routines and jargon peculiar to such transactions (see, People v Rodgers, 209 AD2d 554, lv denied 85 NY2d 913). The officer was properly permitted to testify as both a fact witness and an expert (People v Lamboy, 228 AD2d 366, 367, lv denied 88 NY2d 988). Since defendant was accused of accessorial liability in a series of sales observed by the police, limited expert testimony on the various roles of the participants in street level narcotics sales was properly admitted to explain the absence of money and drugs in defendant’s possession and his role in the sale (see, People v Lacey, 245 AD2d 145). The use of the term “manager”, in context, did not suggest a large scale operation (supra, at 145). Since defendant’s role and not his identity was at issue, and since the testimony that defendant challenges as usurping the jury’s function was limited to the issue of identification, such testimony could not have caused any prejudice.
We perceive no abuse of sentencing discretion.
We have considered defendant’s remaining arguments and find them to be without merit. Concur — Sullivan, J. P., Ellerin, Rubin, Williams and Andrias, JJ.